                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     CHARMANE SMITH,                                    Case No. 18-cv-06459-BLF
                                   8                     Plaintiff,
                                                                                            ORDER ADOPTING REPORT AND
                                   9              v.                                        RECOMMENDATION TO DISMISS
                                                                                            PLAINTIFF’S SECOND AMENDED
                                  10     GOOGLE LLC,                                        COMPLAINT PURSUANT TO 28 U.S.C.
                                                                                            § 1915; DISMISSING COMPLAINT
                                  11                     Defendant.                         WITH PREJUDICE
                                  12                                                        [Re: ECF 14]
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff Charmane Smith filed her Complaint in this case on October 22, 2018, alleging
                                  15   that Defendant Google LLC’s Advertising enables third parties to engage in a variety of unlawful
                                  16   actions, including (1) electronically intercepting and disclosing communications, (2) tracking and
                                  17   tracing electronic/digital communications and (3) deceptive advertising. ECF 1. On November
                                  18   16, 2018, Magistrate Judge Susan van Keulen conducted an initial screening of the Complaint
                                  19   under 28 U.S.C. § 1915(e)(2) and held that Plaintiff had failed to allege the following: (1) that the
                                  20   Court had either federal question or diversity jurisdiction over the action; and (2) a viable claim
                                  21   under Federal Rule of Civil Procedure 8(a)(2) against Defendant for either of the two claims
                                  22   Plaintiff had asserted—Consumer Protection Act and products liability violations. See generally
                                  23   ECF 6.
                                  24            On December 3, 2018, Plaintiff filed an amended complaint, abandoning her original
                                  25   claims and asserting instead violations of the Consumer Product Safety Act, 15 U.S.C. § 2072, and
                                  26   the Federal Wiretap Act, 18 U.S.C. § 2520 (“the Wiretap Act”). ECF 7 at 3–4. Judge van Keulen
                                  27   screened the Amended Complaint and held that Plaintiff had failed to state a claim for the two new
                                  28   causes of action. ECF 8. Judge van Keulen specifically informed Plaintiff how she could cure her
                                   1   complaint: “For both claims, Smith must provide additional allegations, made in good faith,

                                   2   describing the law and the legal basis upon which she seeks relief. Smith must also allege the

                                   3   specific ways in which Google violated the law as well as how those violations caused the harms

                                   4   that she identifies.” Id. at 4. Judge van Keulen also warned Plaintiff that if Plaintiff “fails to file a

                                   5   second amended complaint or if [her] amended allegations again fail to state a claim, the Court

                                   6   will order that the case be reassigned to a district judge with a recommendation that it be

                                   7   dismissed with prejudice.” Id. at 6.

                                   8          On January 7, 2019, Plaintiff filed a second amended complaint, alleging violations of the

                                   9   Electronic Communications Privacy Act and the Wiretap Act.1 ECF 11. In her Second Amended

                                  10   Complaint, Plaintiff asserted a single sentence in her factual allegations: “Google intercepted

                                  11   wire, oral, and electronic communications by invading the privacy of my phone calls, internet

                                  12   searches, and emails and are alleged to have redirected them unlawfully and/or improperly to
Northern District of California
 United States District Court




                                  13   unintended end users and/or endpoints.” Id. at 2. On January 18, 2019, Judge van Keulen again

                                  14   held that Plaintiff had failed to state a claim and had also ignored Judge van Keulen’s detailed

                                  15   instructions as to what sort of factual allegations Plaintiff would have to add in order to state a

                                  16   claim under the asserted laws. ECF 13 at 6. Judge van Keulen concluded by saying “[t]he Court

                                  17   has given Smith two opportunities to amend her Complaint, and Smith’s inability to provide

                                  18   additional factual allegations to support her claims warrants dismissal of this action.” Id. She

                                  19   then ordered the case to be reassigned to this Court and recommended dismissal of Plaintiff’s

                                  20   Second Amended Complaint under 28 U.S.C. § 1915(e)(2). ECF 13 at 1–2. No objections to the

                                  21   report and recommendation have been filed and the deadline to object has lapsed.

                                  22          The Court finds the report correct, well-reasoned, and thorough, and ADOPTS it in every

                                  23   respect. Plaintiff fails to plead any factual allegations necessary to state a claim for either of the

                                  24   violations she alleges (or any of the violations she had alleged previously). Judge van Keulen

                                  25   previously granted Plaintiff leave to amend twice based on these same deficiencies. Because

                                  26
                                  27   1
                                        Judge van Keulen noted that “the Wiretap Act refers to Title I of the Electronic Communications
                                  28   Privacy Act, which amended the Wiretap Act and is codified at 18 U.S.C. §§ 2510 to 2522.” ECF
                                       13 at 5 n.1.
                                                                                      2
                                   1   Plaintiff failed to cure these deficiencies in her second amended complaint, the Court finds that

                                   2   further amendment would be futile. Accordingly, the action is DISMISSED WITH PREJUDICE.

                                   3

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: February 11, 2019

                                   8                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
